United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2499
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Randy Robert Smith

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 26, 2018
                              Filed: March 2, 2018
                                  [Unpublished]
                                 ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Randy Smith directly appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to being a felon in possession of a firearm. His

         1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable, that the district court erred in applying a sentencing enhancement, and
that the district court erred by not properly considering Smith’s request for a
downward departure. In a pro se brief, Smith also challenges the sentencing
enhancement, and claims that he received ineffective assistance of counsel.

       To begin, we decline to consider Smith’s ineffective-assistance-of-counsel
claim on direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824,
826-27 (8th Cir. 2006) (ineffective-assistance claims are usually best litigated in
collateral proceedings, where record can be properly developed).

      Next, we find no error in the district court’s calculation of the Guidelines
range. See United States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015) (this court
reviews district court’s application of Guidelines de novo, and its findings of fact for
clear error). We also conclude that the record demonstrates the district court
considered Smith’s request for a downward departure, and we find that the court’s
decision not to depart downward is unreviewable on appeal. See United States v.
Wanna, 744 F.3d 584, 589 (8th Cir. 2014) (when district court is aware of discretion
to depart downward under Guidelines and elects not to exercise discretion, then
decision is unreviewable).

      Further, we conclude that the district court did not impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (discussing appellate review of sentencing decisions); see also
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal,
within-Guidelines-range sentence may be presumed reasonable). In addition, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and




                                          -2-
have found no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                     -3-